United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0396
Issued: June 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 10, 2014 appellant filed a timely appeal from an August 20, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on June 13, 2014 as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 20, 2014 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant stated that she was instructed to go out in a storm and redeliver a
regular carrier’s mail on Route 19. When she was exiting a building she slipped down a flight of
steps, injuring her buttocks and lower back.
FACTUAL HISTORY
On June 16, 2014 appellant, then a 43-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that she sustained a lower back sprain on June 13, 2014 due
to a slip an fall on “water on steps of building.” She stopped work on June 14, 2014 and has not
returned.
In reports dated June 19 and 26, 2014, Dr. Carol Tunney, a family medicine specialist,
stated that appellant was under evaluation for a severe back, neck, and leg injury which occurred
due to a significant fall down wet steps on June 13, 2014 while performing the duties of her
employment. She indicated that appellant was first seen at the clinic on June 16, 2014 and due to
the severity of the injury she was prescribed medications that caused sedation and altered mental
status. Dr. Tunney reported that appellant underwent x-rays and a magnetic resonance imaging
(MRI) scan on June 24, 2014 and the results remained pending. She took appellant off work
until August 4, 2014.
In a July 9, 2014 letter, OWCP notified appellant of the deficiencies of her claim and
requested a detailed description as to how the alleged injury occurred. It afforded her 30 days to
submit additional evidence and respond to its inquiries. Appellant did not respond.
By decision dated August 20, 2014, OWCP denied appellant’s claim finding that the
evidence submitted was not sufficient to establish fact of injury as she did not submit factual
evidence “to support that the injury and/or events occurred.”
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5

3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.6
An employee has the burden of establishing the occurrence of an injury at the time, place,
and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with surrounding facts and circumstances and his or her
subsequent course of action.7 An employee has not met his or her burden of proof to establish
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on an employee’s statement in determining whether a prima facie case has been
established. An employee’s statement alleging that an injury occurred at a given time and in a
given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.8
The employee must also submit sufficient evidence, generally only in the form a medical
evidence, to establish that the employment incident caused a personal injury.9
ANALYSIS
Appellant alleged that she sustained an injury on June 13, 2014 due to “water on steps of
building.” On appeal, she stated that she was instructed to go out in a storm and redeliver a
regular carrier’s mail on Route 19. When she was exiting a building she slipped down a flight of
steps injuring her buttocks and lower back. Appellant submitted reports from Dr. Tunney who
indicated that she was first seen at the clinic on June 16, 2014 and evaluated for a severe back,
neck, and leg injury. Dr. Tunney indicated that appellant’s injury occurred due to a significant
fall down wet steps on June 13, 2014 while performing the duties of her employment. She also
reported that the results from an MRI and x-rays taken on June 24, 2014 remained pending.

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

See Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
8

See D.B., 58 ECAB 529 (2007); Robert A. Gregory, 40 ECAB 478 (1989); Thelma S. Buffington, 34 ECAB
104 (1982).
9

See J.Z., 58 ECAB 529 (2007).

3

The Board finds that the factual evidence is insufficient to establish that the employment
incident occurred as alleged, i.e., that appellant fell down steps on June 13, 2014. Appellant did
not seek immediate medical attention. The record indicates that she failed to obtain medical
treatment until June 16, 2014, three days after the incident in question. Appellant stated that she
was delivering mail on Route 19 in a storm when she slipped and fell down a flight of steps, but
she failed to identify the building and its location, or describe the manner of her fall. She did not
provide a detailed account of the incident, as required in a traumatic injury claim.10 Appellant’s
allegations were vague and did not relate with specificity the circumstances, or the exact and
immediate consequences, of the injury.11 She submitted no witness statements in support of her
claim. Although OWCP specifically asked appellant to provide a detailed description as to how
the alleged injury occurred, she provided no additional information prior to the August 20, 2014
merit decision. Appellant has not offered any explanation for these factual deficiencies in her
claim. As noted above, such defects in the factual evidence are sufficient to cast doubt on
whether the employment incident occurred as alleged.12
Appellant has failed to establish fact of injury: she did not submit sufficient evidence to
establish that she actually experienced an employment incident at the time, place, and in the
manner alleged. Since she failed to establish the first component of fact of injury, it is not
necessary to discuss whether she submitted medical evidence sufficient to establish that a
medical condition existed and whether the condition was causally related to the employment
factors alleged.13 Thus, Board finds that appellant has not met her burden of proof to establish
an injury in the performance of duty on June 13, 2014, as alleged.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in
the performance of duty on June 13, 2014, as alleged.

10

See V.H., Docket No. 12-1621 (issued December 21, 2012).

11

Id.

12

See S.M., Docket No. 12-946 (issued on January 29, 2013) (where the employee alleged that she fell down
stairs at work, the Board found that the factual evidence was not sufficient to establish that the employment incident
occurred as alleged on the basis that she provided late notification of injury, did not seek immediate medical
attention, and provided no witness statements).
13

See Dennis M. Mascarenas, 49 ECAB 215, 218 (1997). As appellant failed to establish that the claimed event
occurred as alleged, it is not necessary to discuss the probative value of medical evidence. Id.

4

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 19, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

